 

Exhibit 10.3

 

[COMPANY LETTERHEAD]

 

June __, 2019

[BUYER]
[BUYER ADDRESS]
Attention: [             ]

 

Dear Sirs:

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with that certain understanding by and among Senmiao Technology
Limited, a Nevada corporation with headquarters located at 16F, Shihao Square,
Middle Jiannan Blvd., High-Tech Zone Chengdu, Sichuan, China 610000 (the
“Company”) and the undersigned (“Holder”).

 

The Company and certain investors (including the Holder) have entered into a
Securities Purchase Agreement, dated as of June __, 2019 (the “Securities
Purchase Agreement”), pursuant to which, among other things, the Holder acquired
certain Common Shares (as defined in the Securities Purchase Agreement) and
Warrants (as defined in the Securities Purchase Agreement) exercisable into
Warrant Shares (as defined in the Securities Purchase Agreement). Capitalized
terms not defined herein shall have the meaning as set forth in the Securities
Purchase Agreement.

 

During the period commencing on the date hereof and ending on the fortieth
(40th) calendar day after the date hereof, neither the Holder, nor any affiliate
of such Holder which (x) had or has knowledge of the transactions contemplated
by the Securities Purchase Agreement, (y) has or shares discretion relating to
such Holder’s investments or trading or information concerning such Holder’s
investments, including in respect of the Securities, or (z) is subject to such
Holder’s review or input concerning such affiliate’s investments or trading
(together, the “Holder’s Trading Affiliates”), collectively, shall sell, dispose
or otherwise transfer, directly or indirectly, (including, without limitation,
any sales, short sales, swaps or any derivative transactions that would be
equivalent to any sales or short positions) on any Trading Day during the
Restricted Period (any such date, a “Date of Determination”), shares of common
stock of the Company held by the Holder on the date hereof, including the Common
Shares and the Warrant Shares (collectively, the “Restricted Securities”), in an
amount more than [ ]%1 of the daily average composite trading volume of the
Common Stock as reported by Bloomberg, LP for the applicable Date of
Determination (“Leak-Out Percentage”); provided, that the foregoing restriction
shall not apply to any actual “long” (as defined in Regulation SHO of the
Securities Exchange Act of 1934, as amended) sales by the Holder or any of the
Holder’s Trading Affiliates at a price greater than $____ (in each case, as
adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar events occurring after the date hereof).

 



 

1 Insert the Holder’s Holder Pro Rata Amount (as defined in the Warrant) of 30%

 

   

 

 

For the purpose of this Leak-Out Agreement, the following definitions shall
apply:

 

“Affiliate” means, with respect to any specified Person, (x) any other Person
who or which, directly or indirectly, controls, is controlled by, or is under
common control with such specified Person, including, without limitation, any
partner, officer, director, member of such Person and any fund now or hereafter
existing that is controlled by or under common control with one or more general
partners or managing members of, or shares the same management company with,
such Person or (y) if such Person is a natural person, such Person’s spouse,
lineal descendant (including any adopted child or adopted grandchild) or other
family member, or a custodian or trustee of any trust, partnership or limited
liability company for the benefit of, in whole or in part, or the ownership
interests of which are, directly or indirectly, controlled by, such Person or
any other member or members of such Person’s family.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any governmental or any department or agency thereof.

 

Notwithstanding anything herein to the contrary, on or after the date hereof,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Restricted Securities (or any securities convertible or exercisable into
Restricted Securities, as applicable) to any Person (an “Assignee”) without
complying with (or otherwise limited by) the restrictions set forth in this
Leak-Out Agreement; provided, that as a condition to any such sale or transfer
an authorized signatory of the Company and such Assignee duly execute and
deliver a leak-out agreement in the form of this Leak-Out Agreement with respect
to such transferred Restricted Securities (or such securities convertible or
exercisable into Restricted Securities, as applicable) (an “Assignee Agreement”)
and sales of the Holder and its Affiliates and all Assignees shall be aggregated
for all purposes of this Leak-Out Agreement and all Assignee Agreements.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

   

 

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this letter agreement shall be governed by the internal laws
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.

 

Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this letter
agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereby irrevocably waives any
right it may have, and agrees not to request, a jury trial for the adjudication
of any dispute hereunder or in connection with or arising out of this letter
agreement or any transaction contemplated hereby.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this letter agreement, the other parties hereto
would not have an adequate remedy at law for money damages in the event that
this Leak-Out Agreement has not been performed in accordance with its terms, and
therefore agrees that such other parties shall be entitled to specific
enforcement of the terms hereof in addition to any other remedy to which it may
be entitled, at law or in equity.

 

The obligations of Holder under this Leak-Out Agreement are several and not
joint with the obligations of any other holder of Securities (each, an “Other
Holder”) under any other agreement (each, an “Other Agreement”), and Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holder under any such Other Agreement. Nothing contained herein or in
this Leak-Out Agreement, and no action taken by Holder pursuant hereto, shall be
deemed to constitute Holder and Other Holders as a partnership, an association,
a joint venture or any other kind of entity, or create a presumption that Holder
and the Other Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Leak-Out
Agreement and the Company acknowledges that Holder and the Other Holders are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Leak-Out Agreement or any Other Agreement. The
Company and Holder confirms that Holder has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. Holder shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Leak-Out Agreement, and it shall not be necessary for any Other Holder to
be joined as an additional party in any proceeding for such purpose.

 

[Signature page follows]

 

   

 

 

[SIGNATURE PAGE TO LEAK-OUT]

 

Agreed to and Acknowledged:

 

SENMIAO TECHNOLOGY LIMITED         By:       Name:     Title:         [BUYER]  
      By:       Name:     Title:  

 

   

